                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

CORY L. ELLIS, #205307,                       )
                                              )
          Plaintiff,                          )
                                              )
  v.                                          )   CIVIL ACTION NO. 2:19-CV-1068-WHA
                                              )
WALTER MYERS, et al.,                         )
                                              )
          Defendants.                         )

                                         ORDER

        On January 29, 2020, the Magistrate Judge entered a Recommendation (Doc.

#15) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for the plaintiff’s failure to provide

a current address as ordered by this court.

       A separate Final Judgment will be entered.

       DONE this 18th day of February, 2020.



                               /s/ W. Harold Albritton
                               SENIOR UNITED STATES DISTRICT JUDGE
